Citation Nr: 0721990	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-28 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
bullet wound on the left forearm.  

2.  Entitlement to service connection for residuals of a 
bullet wound on the left forearm.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from July 1944 
to September 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The issue of entitlement to service connection for residuals 
of a bullet wound on the left forearm is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  Service connection for residuals of a bullet wound on the 
left forearm was denied by the RO in a decision of August 
1998.  The veteran was informed of the decision and he did 
not appeal.

2.  The evidence submitted with regards to the residuals of a 
bullet wound to the left forearm since the RO's August 1998 
rating decision is relevant and probative of the issue at 
hand.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision denying service 
connection for residuals of a bullet wound to the left 
forearm is final.  38 U.S.C.A. § 7105(c)(West 2002).

2.  Evidence received since the August 1998 rating decision 
is new and material and the claim for service connection for 
residuals of a bullet wound to the left forearm is reopened.  
38 U.S.C.A. §§ 38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being reopened.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

The veteran seeks to reopen his claim for service connection 
for residuals of a bullet wound to the left forearm.  Service 
connection was initially denied in January 1961.  The RO 
denied service connection as there was no evidence of record 
showing that the veteran suffered a bullet wound while in 
service, and the veteran's separation examination was normal.  
The issue was readdressed in August 1998.  The RO denied 
reopening the veteran's claim and found that the veteran's 
service medical records, his separation physical and the 
Affidavit for Philippine Army Personnel were negative for any 
treatment for a bullet wound in service.  The veteran was 
informed of the decision and he did not appeal.  

The evidence which was of record at the time of the prior 
decision included the veteran's service medical records 
consisting of a March 1946 Affidavit for Philippine Army 
Personnel and a separation physical examination of March 
1946; an Affidavit of December 1960 from Dr. A.C. stating 
that he had treated the veteran for a bullet wound of the 
left forearm suffered on February 1945; a Joint Affidavit of 
January 1960 from two of the veteran's fellow servicemembers 
stating that in February 1945 the veteran suffered a bullet 
wound while confronting Japanese soldiers at Bulacan; and, a 
November 1996 medical certificate from Dr. A.C. stating that 
he treated the veteran in February 1945 for a bullet wound to 
the left forearm.  In essence, at the time of the prior 
denial, the evidence included the veteran's claims of being 
wounded in service, lay evidence of the same and medical 
certifications that he had been treated for a bullet wound on 
the left forearm.  However, there was no competent evidence 
of current residuals or a disability and no competent 
evidence of a nexus to service.

Added to the record since the August 1998 decision are a 
medical certificate of March 2004 from Dr. B.C. stating that 
he has been treating the veteran for complaints of 
paresthesia in the left forearm; a statement of April 2005 
from W.C. J. stating that she was the daughter of Dr. A.C. 
and that he was the doctor who treated the veteran in 
February 1945; a Medical Certificate of November 2005 from 
the Veterans Memorial Medical Center stating that the veteran 
was examined in November 2005 and was found to have post 
traumatic osteoarthritis and a foreign body in the soft 
tissue of the left forearm; an October 2005 x-ray of the left 
forearm with findings of cortical irregularity at the middle 
third of the radius and small metallic density in the ventral 
aspect of the soft tissue plane of the forearm; and a July 
2006 Affidavit from D.P.S.P, a veteran's fellow 
servicemember, stating that the veteran was wounded in 
February 1945.

The RO's August 1998 rating decision is final based upon the 
evidence then of record.  A prior final decision will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 1998 decision.

Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in March 2004, the Board 
will apply the revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has made a careful review of the evidence of 
record.  At the time of the prior denial, there were the 
veteran's assertions that he had incurred a bullet wound to 
the left forearm in service, service medical records which 
were silent for any injuries to the left forearm, lay 
evidence that the veteran suffered a bullet wound to the left 
forearm in service and medical certificates which noted 
treatment for a bullet wound in the left forearm.  The 
evidence added to the record is new and material.  At the 
time of the prior denial, there was no competent evidence of 
current disability.  That fact has changed.  There is now 
competent evidence of a current disability.  The veteran has 
introduced evidence of a diagnosis of post traumatic 
osteoarthritis and foreign metallic bodies in the left 
forearm.  A prior unestablished fact is now indicated.  
Accordingly the claim for service connection for residuals of 
a bullet wound to the left forearm is reopened.




ORDER

The application to reopen the claim for service connection 
for residuals of a bullet wound to the left forearm is 
granted.


REMAND

The Board notes that the Veterans Claims Assistance Act 
(VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), requires that VA afford 
a veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In the present case, the veteran argues that service 
connection is warranted for the residuals of a bullet wound 
on the left forearm as a result of wounds sustained in combat 
while serving with the recognized Guerillas in the 
Philippines.  Having confirmed service with the recognized 
Guerillas, the Board finds that the veteran was in combat.

Given the veteran's participation in combat, the Board finds 
that his statements as to the injuries he sustained while in 
combat in the Philippines are consistent with the 
circumstances, conditions, and hardships of this service and 
therefore, the Board accepts these statements and testimony 
as proof that such injuries did occur, notwithstanding they 
are not reflected in his service medical records.  See 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2005).  The veteran 
should be afforded a VA examination to determine the nature, 
extent, and likely etiology of his claimed left forearm 
disability.  See 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
manifested left forearm disability.  
The claims file must be made available 
to, and reviewed by, the examiner prior 
to the examination.  The examiner is 
asked to render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any left forearm 
disabilities found are due to a bullet 
wound to the left forearm.  A complete 
rationale for any opinion expressed 
should be included in the report. If 
the examiner cannot provide the 
requested opinion, the report should so 
state.

2.  After undertaking the requested 
development, the RO should readjudicate 
the issue on appeal.  If the benefit 
sought is not granted, the appellant 
should be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, the 
claims folder should be returned to the 
Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


